DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2016/0229552, IDS Document).
Regarding Claim 1, Gross discloses a fastening system for an assembly (Figures 1-2) comprising a first structural element made of a carbon fiber reinforced plastic (CFRP) having a first hole (comprising 20, 26 having a first hole, Figure 2) and a second structural element having a second hole aligned with the first hole of the first structural element (comprising 32 having a second hole aligned with the first hole, Figure 2), the fastening system comprising: 

an electrically conductive coating formed on the shank of the fastener (comprising slurry or paste-like mixture applied to the shank, Figure 2, Paragraph 33, “….The slurry or paste-like mixture is applied to surface 57, including surfaces 58 and 60 of fastener 34”); and having a thickness of about 0.0001 inch to about 0.0006 inch (Paragraph 31, “….metal structure 56 extends in a range between twenty-five micrometers (25 µm) and one millimeter (1 mm) in accomplishing these electrical connections”, considering the disclosed lower range 25 micrometer, which includes the thickness of the coating and the gap filler, about 12.5 micrometer (about half of 25 micrometer as the coating thickness, where there is minimal rough surfaces/gaps) is within the recited range (0.0006 inch/15.24 micrometers, see Applicant’s remarks on Page 9); and 
an electrically conductive gap filler applied to a sidewall of the first hole in the first structural element (comprising slurry or paste-like mixture applied to sidewall of the structural elements, Figure 2, Paragraph 9, “…..The method further includes the step of applying the slurry onto ……. onto at least a portion of the at least of the portion of the plurality of fibers”; Paragraph 31, “….metal structure 56 is applied in a slurry or paste-like consistency ………… to rough surfaces 48, 50 and 52 and surface 62”; Paragraph 33).
Claim 2, Gross discloses the fastening system of Claim 1, wherein the electrically conductive coating comprises a conductive metal selected from the group consisting of tin, zinc, bismuth, indium, combinations thereof, or alloys thereof (Table 1, tin, indium listed in alloy combinations, Paragraph 33).
Regarding Claim 4, Gross discloses the fastening system of Claim 2, further comprising a lubricating coating formed over the electrically conductive coating having a thickness of less than about 0.0002 inch (Paragraph 31, “….metal structure 56 extends in a range between twenty-five micrometers (25 µm) and one millimeter (1 mm) in accomplishing these electrical connections”).
Regarding Claim 5, Gross discloses the fastening system of Claim 2, wherein the electrically conductive gap filler is an electrically conductive element selected from the group consisting of nickel, zinc, or graphite (Table 1, Nickel listed in alloy combinations, Paragraph 33).
Regarding Claim 6, Gross discloses the fastening system of Claim 2, wherein the electrically conductive gap filler comprises a low melting alloy (LMA) comprising one or more metals selected from the group consisting of bismuth, indium, tin, nickel, zinc, or combinations thereof (Paragraph 34, “….gallium alloy, is initially in a liquid state at approximately room temperature and is then mixed with a metal powder or film to form a slurry, wherein a peritectic bond formed in which gallium within the liquid metal alloy diffuses into a solid metal such as a pure metal or metal alloy”, Claim 10).
Regarding Claim 7, Gross discloses the fastening system of Claim 6, wherein the LMA has a first melting temperature lower than a second melting temperature of a matrix material of the CFRP (Paragraph 4, Paragraph 34).
Claim 8, Gross discloses the fastening system of Claim 7, wherein the first melting temperature of the LMA is in a range of about 140°F to 400°F (Paragraph 34, “….gallium alloy, is initially in a liquid state at approximately room temperature and is then mixed with a metal powder or film to form a slurry, wherein a peritectic bond formed in which gallium within the liquid metal alloy diffuses into a solid metal such as a pure metal or metal alloy”, recited room temperature falls in the range, Claim 18).
Regarding Claim 9, Gross discloses the fastening system of Claim 1, wherein the sidewall of the first hole has an irregular surface, and the electrically conductive gap filler forms a flattened surface over the irregular surface that decreases the diameter of the first hole by less than 0.0005 inch (Figure 2 shows the sidewall of the first hole with irregular surface and the gap filler forming a flattened surface over the irregular surface).
Claim 10 basically recites an assembly comprising the structural elements and fastener recited in Claim 1, therefore rejected at least for the same reasons as for Claim 1.
Claims 11, 13-16 recite the limitations of Claims 2, 4, 6-9 respectively, except that the assembly of Claim 10 is recited.  
Claims 17-19 basically recite a method corresponding to the fastening system of Claim 1, 9, 6 respectively.  Therefore, Claims 17-19 are rejected at least for the same reasons as for Claims 1, 9, 6 respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0229552, IDS Document) in view of Mauder et al. (US 2016/0169945) and Vail, III et al.(US 9,586,699).
Regarding Claim 21, Gross does not specifically disclose the method of Claim 17, further comprising concurrently measuring an effective resistance of the electrically conductive gap filler and carbon fibers in the CFRP as the electrically conductive gap filler is applied on the sidewall of the first hole and ceasing application of the electrically conductive gap filler when a specified effective resistance is achieved.

Vail, III discloses monitoring composite aircraft surface for micro-fractures by measuring voltage and current and circuit for such measurements (Abstract, Figures 5-6, 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Gross, a measurement circuit by providing a first contact on fastener surface and a second contact on the aircraft composite surface using the teachings in Mauder and Vail, III, to measure the effective resistance of the gap filler during the filling/injecting step, to introduce the desired amount to result in good electrical contact between the fastener and the hole surface. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2016/0229552, IDS Document) in view of Whitlock et al. (US 2015/0337885, IDS Document).
Regarding Claims 22, 23, Gross discloses the fastening system of Claim 1, wherein the electrically conductive coating is an alloy comprising tin (Table 1, tin listed in alloy combinations, Paragraph 33). Gross does not specifically disclose the alloy being a tin-zinc-bismuth alloy (as recited in Claim 22) and being a tin-bismuth alloy (as recited in Claim 23). 

a fastener (comprising 10, Figures 5, 7) comprising a head (16, Figures 5, 7), a mating portion (comprising threaded portion 14, Figures 5, 7), and a shank extending between the head and the mating portion (comprising 12, 20, Figures 5, 7), at least the mating portion and the shank insertable into the first hole and the second hole (Figures 5, 7); an electrically conductive coating formed on the shank of the fastener (comprising 22 in Figure 4 or 28 in Figure 6 of “lubricious coating” including metal recited in 808, 810, Figure 8, adhesion layer and soft metal coating in 812, 814, Figure 8, Paragraph 25), wherein the coating is a tin-zinc-bismuth alloy and a tin-bismuth alloy (Paragraph 25, “..….For exemplary embodiments a tin-zinc-bismuth alloy is employed.  In alternative embodiments, tin-bismuth may be employed”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select in the fastening system of Gross, a tin-zinc-bismuth alloy as taught by Whitlock, to provides low shear resistance to aid the installation and intimate electrical contact between the fastener and the hole surface (see Whitlock, Paragraphs 25, 18).
Response to Arguments
Applicant's arguments filed on 2/07/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection.

In response examiner respectfully notes that Gross disclose the slurry or paste-like mixture applied to both the gaps/rough surfaces (facing the gap) of the structural element in addition to the shank of the fastener, therefore discloses recited coating and the gap filler.  Please note Gross disclosure in Paragraph 33, “….The slurry or paste-like mixture is applied to surface 57, including surfaces 58 and 60 of fastener 34”, Paragraph 7, “….reliable gap filler that will conform to the rough surfaces of the fastener…”, Paragraph 12, “….a metallic gap filler positioned in contact with and interconnecting a surface of the fastener”, Paragraph 9, “…..The method further includes the step of applying the slurry onto a surface of a fastener and onto at least a portion of the at least of the portion of the plurality of fibers”, and Paragraph 31, “….metal structure 56 is applied in a slurry or paste-like consistency to the above described surfaces of fastener 34 and to rough surfaces 48, 50 and 52 and surface 62”.  
The Applicant argues, on Page 8 of the Remarks that the thickness of the electrically conductive coating on the surface of the fastener is thus substantially less than the thickness of the metal structure in Gross. 
In response, examiner respectfully notes that Gross discloses in Paragraph 31, “….metal structure 56 extends in a range between twenty-five micrometers (25 µm) and one millimeter (1 mm) in accomplishing these electrical connections”, and considering the disclosed lower range 25 micrometer, which includes the thickness of the coating 
Regarding Applicant’s arguments, on Page 9 of the Remarks toward Claims 2, 5, 6, 11, 14 and gross reference, regarding the composition of the electrically conductive gap filler and the electrically conductive coating and the gross reference, examiner respectfully notes that the reference disclosure includes at least two of the elements, tin and indium in the group, of the recited group of the compositions (Table 1, tin, indium listed in alloy combinations).
Regarding Applicant’s arguments, on Page 8-9 of the Remarks toward Whitlock and new claims 21-23, examiner respectfully notes that the reference teaches the claimed alloy combination in Claim 22-23 as discussed above.  Examiner further respectfully notes that new claim 21 is rejected in combination with newly found references Mauder and Vail, III, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/15/2021